                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:18-CR-187-RJC-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )      ORDER
                                                        )
 JOEY LEON GREENE, JR.,                                 )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 26) filed December 16, 2020. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

         (a)    Scope of Rule. To further openness in civil case proceedings, there
                is a presumption under applicable common law and the First
                Amendment that materials filed in this Court will be filed unsealed.
                This Rule governs any party’s request to seal, or otherwise restrict
                public access to, any materials filed with the Court or used in
                connection with judicial decision- making. As used in this Rule,
                “materials” includes pleadings and documents of any nature and in
                any medium or format.

         (b)    Filing under Seal. No materials may be filed under seal except by
                Court order, pursuant to a statute, or in accordance with a previously
                entered Rule 26(e) protective order.

         (c)    Motion to Seal or Otherwise Restrict Public Access. A party’s
                request to file materials under seal must be made by formal motion,
                separate from the motion or other pleading sought to be sealed,




         Case 3:18-cr-00187-RJC-DCK Document 28 Filed 12/17/20 Page 1 of 2
               pursuant to LCvR 7.1. Such motion must be filed electronically
               under the designation “Motion to Seal.” The motion must set forth:

                       (1)     A non-confidential description of the
                               material sought to be sealed;
                       (2)     A statement indicating why sealing is
                               necessary and why there are no alternatives
                               to filing under seal;
                       (3)     Unless permanent sealing is sought, a
                               statement indicating how long the party seeks
                               to have the material maintained under seal
                               and how the matter is to be handled upon
                               unsealing; and
                       (4)     Supporting statutes, case law, or other
                               authority.

Local Rule 6.1. It appears that the requirements of the Local Rules have been adequately met.

Defendant seeks to seal “material of sensitive nature, including, inter alia, sensitive personal

medical information.” (Document No. 26).

       Having considered LCvR 6.1 and LCrR 49.1.1, the Court will grant the motion to seal.

Noting that the time for a response has not run to this motion, the Court will consider any objection

to this Order from the Government or non-parties as an objection to the motion, requiring no

additional burden under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

26) is GRANTED.


                              Signed: December 17, 2020




                                                  2
       Case 3:18-cr-00187-RJC-DCK Document 28 Filed 12/17/20 Page 2 of 2
